DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over by Anderson et al (US 20150216545) in view of Smith et al (US6258064). 
Regarding claim 1, Anderson et al (hereafter Anderson) discloses a device comprising: a scalpet assembly (100, figure 4A) coupled to a first investing plate (310), wherein the scalpet assembly includes a scalpet including a first thread (threaded screw, paragraph 0045), and a distal end configured as a cylindrical scalpel (figure 3A, coring device); and a second investing plate (220) comprising an aperture (figure 4A) configured to receive the scalpet. Although Anderson further teaches using a threaded screw coupler provided in the housing to adjust a penetration depth (paragraph 0045), Anderson does not specifically teach having the first thread on a portion of an outside surface of the scalpet and that a second thread is on an inside surface of the aperture. However, Smith et al (hereafter Smith) teaches a advanceable needle (abstract), wherein Smith teaches it was known in the art the time of the invention to place threads on the outer surface of the needle, as a known mating connection between needles and housings at the time of the invention, in order to allow precise longitudinal movement and extension of the needle relative to the distal end of the device (abstract). Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to include a first tread on a portion of an outside surface of the scalpet and a second thread on an inside surface of the aperture in order to advance and retract the needle, since Smith teaches an art-recognized equivalent mating connection between needles and housings for depth adjustment at the time of the invention and it has been held that interchanging art-recognized equivalents at the time of the invention is within the level of one with routine skill in the art. 
Regarding claim 2, Anderson in view of Smith teaches all of the limitations set forth in claim 1, wherein since the outer surface of the proximal end of the scalpet assembly is threaded, the scalpet is rotatably coupled to the first investing plate. 
Regarding claim 3, Anderson in view of Smith teaches all of the limitations set forth in claim 2, wherein the scalpet assembly includes a drive mechanism (420) coupled to the scalpet.
Regarding claim 4, Anderson in view of Smith teaches all of the limitations set forth in claim 3, wherein the drive mechanism includes a handle coupled to a proximal end of the scalpet, wherein the handle is configured to transfer torque to the scalpet (paragraph 0055).
Regarding claim 5, Anderson in view of Smith teaches all of the limitations set forth in claim 4, wherein the scalpet is configured to move along an axis of the scalpet relative to the second investing plate in response to the torque (paragraph 0055, figure 4A, scalpet is pushed downward to move).
Regarding claim 7, Anderson in view of Smith teaches all of the limitations set forth in claim 6, comprising an adhesive membrane configured to remove the incised tissue (paragraph 0035, 250, figure 4A), comprising a vacuum component configured to remove the incised tissue (230), wherein the vacuum component is configured to remove the incised tissue from a target site via a lumen of the scalpet (225, figure 4A), wherein Smith further teaches  a length of separation between the first investing plate and the second investing plate determines an incising depth of the scalpet (figure 2).
Regarding claim 11, Anderson in view of Smith teaches all of the limitations set forth in claim 10, wherein Anderson and Smith both further teaches including a depth stop (Anderson (450, figure 4A; Smith, 46) comprising a first investing plate in apposition with a second investing plate (C:5, L:63-67, C:6, L:1-20). 
Regarding claim 12, Anderson in view of Smith teaches all of the limitations set forth in claim 1, wherein Smith teaches the first thread comprises at least one of a male spiral thread and a bead (40, figure 2), and the second thread comprises a female thread configured to mate with the first thread (42, figure 2), wherein the first thread comprises a thread spanning the outside surface between the first investing plate and the distal end of the scalpet (figure 2), wherein the first thread comprises a plurality of threaded regions, wherein each threaded region is configured to traverse a different portion of the outside surface between the first investing plate and the distal end of the scalpet (42 can be split up into different sections longitudinally, each defining separate threaded regions).
Regarding claim 15, Anderson in view of Smith teaches all of the limitations set forth in claim 1, wherein a distal region of the scalpet is configured to include a non-threaded region extending distally of a distal end of the first thread, wherein a length of the non-threaded region is configured to determine an incising depth of the scalpet (Anderson, figure 4A; Smith, figure 2).
Regarding claim 17, , Anderson in view of Smith teaches all of the limitations set forth in claim 1, wherein the scalpet includes a lumen (figure 4A), wherein the lumen extends from a distal end to a proximal end of the scalpet, wherein the scalpet includes an aperture (230 or 410) in a side wall, wherein the aperture is adjacent the lumen, wherein the distal end of the scalpet includes an internal bevel (figure 3B), wherein the distal end of the scalpet includes an internal ridge at the internal bevel, wherein the internal ridge (v-shaped) is configured to pack incised skin tissue from a target site into a lumen of the scalpet.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771